Citation Nr: 1730832	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.C.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from April 1978 to July 1982.  The Veteran received multiple awards and medals including the Navy Meritorious Unit Commendation and the Navy Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2017, the Veteran and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in December 2013, at which time the Board remanded the case to obtain a copy of the Veteran's DD-214 Form and to request additional information from the Veteran regarding his mental condition.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a psychiatric disorder which is related to his service.  Additional assistance is necessary to develop the Veteran's claim.

During the January 2017 videoconference hearing, the Veteran testified that he witnessed four events in the military, which caused his psychiatric disorder.  The Veteran previously reported two of those incidents in an August 2014 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).

In the August 2014 statement, the Veteran reported that in December 1981 at around 10:00 p.m., he witnessed a fellow service member, A., fall off the ship, and be rescued around 20 to 30 minutes after falling into the water.

The Veteran also reported that in November 1981, the Veteran witnessed a fellow-service member, M., lose his leg when an F-14 plane ran over his leg, while he was trying to keep a plane from sliding on the deck of the ship.

The RO attempted to verify the incidents that the Veteran reported in the August 2014 statement.  In a January 2016 Administrative Decision, the Joint Services Records Research Center (JSRRC) stated that based on the evidence of record, they did not concede the Veteran's claimed stressors, which were raised in the August 2014 statement.

In regards to the incident that occurred in December 1981, the JSRRC reported a similar incident in a January 2016 Administrative Decision.  In the January 2016 Administrative Decision, the JSRRC stated that they reviewed the 1981 command history submitted by the USS Constellation.  The JSRRC stated that the history did not document an incident as described by the Veteran.  The JSRRC also reviewed the December 1-31, 1981 deck logs submitted by the USS Constellation.  The JSRRC stated that deck logs reveal that while the ship was "underway in the Indian Ocean on December 24, 1981, at 1957 hours, possible man-overboard starboard side, 2115, man-overboard muster, and at 2201, man-overboard secured, all???s well."  The JSRRC, however, then stated that the deck logs did not document service member, A., man-overboard as described by the Veteran.  The JSRRC then stated that based on the evidence of the record they did not concede the Veteran's claimed stressor.  During the January 2017 videoconference hearing, the Veteran testified that the event that the JSRRC described was the incident that the Veteran claimed caused his mental condition.  The Board finds that the December 1981 incident the Veteran reported is a verified stressor.

In regards to the November 1981 incident, the JSRRC stated that the 1981 command history submitted by the USS Constellation was reviewed, and the history did not document an incident as described by the Veteran.  The JSRRC also indicated that they reviewed the December 1-31, 1981 decks logs submitted by the USS Constellation.  It does not appear that the JSRRC reviewed the deck logs in November 1981.  A remand is necessary for further development of this incident, including a review by the JSRRC of additional deck logs from the USS Constellation in November 1981.

At the hearing, the Veteran testified about additional stressor incidents.  The Veteran testified to an incident that occurred towards the end of 1981 and the beginning of 1982, he witnessed a fellow service member die when he was burned by an A-7 Corsair.  In a December 2014 statement, the Veteran reported that the fellow service member was killed by an A-7 attack plane, while they were doing carrier qualification's (C-Q's).

During the January 2017 hearing, the Veteran testified to another incident where a fellow service member jumped into the water, and "the sharks got him."  The Veteran did not indicate when that incident occurred.

Further development is necessary for these incidents, including additional information from the Veteran regarding the dates, times, and names of the individuals involved in the incidents.  In addition, these two incidents should also be submitted to JSRRC for further development.  The RO should also request that JSSRC should attempt to verify the November 1981 incident in which a service member lost his leg.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a mental condition.

A January 2011 VA treatment record reflects that the Veteran had been taking medication for depression.  The VA treatment record reflects that the Veteran reported that he had no previous mental health treatment because he had been balling up everything that happened on the ship while he was in active duty in the Navy.  The Veteran became tearful when he was asked to describe his presenting problem, and reported that his mind was still stuck on the ship from what happened during his active duty.  The Veteran expressed feelings of grief for losing fellow shipmates, and reported that he had a sense of guilt and a sense of responsibility for what happened.  The Veteran reported feelings of anger, isolation, irritability and frequent memories and nightmares from active service.

VA treatment records in July 2014 reflect that the Veteran was diagnosed with alcohol dependence, depression not otherwise specified, and tobacco disorder.  A June 2016 VA treatment record reflects that the Veteran continued to receive treatment for depression.

VA must obtain a VA medical examination and opinion when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain information sufficient to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not been afforded a VA examination in regards to his claim for service connection for a psychiatric disorder.  A VA examination is warranted, based upon the Veteran's competent statements of symptoms and evidence of a current disability.

A remand is necessary for additional development of the Veteran's claim, and to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted to provide additional information as to the names of individuals involved, units of assignment, dates, locations, and circumstances of events he describes as traumatic events for the following events that the Veteran testified caused his psychiatric disorder:

i. A fellow service member jumped off the ship, and "the sharks got him."

ii. A fellow service member was burned by an A-7 Corsair on the deck of the ship.

2. Undertake appropriate development to substantiate the claimed in-service events, which includes the following:

a. Forward the additional evidence to the JSRRC and request verification of all the reported traumatic events. 

b. The JSRRC should undertake the appropriate development to substantiate the claimed in-service events, including the following:

The JSSRC should take appropriate action to verify an incident in November 1981 in which a plane ran over a service member's leg

If the Veteran identifies other dates, the JSRRC should also obtain the relevant command history and deck logs for the USS Constellation.

3. Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  Provide the examiner with a list of verified stressors.

a. The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should state which diagnostic criteria were not met.

b. If the examiner determines that a diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis is based.  The examiner should consider the Veteran's testimony and statements, which described the verified stressors.

The examiner should consider the December 1981 incident where a fellow service member fell off the ship and was later rescued a verified stressor.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder other than PTSD, was incurred in by active service, or is otherwise related to service.

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4. Review the examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5. Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


